Ryland, J.,
delivered the opinion of the court.
This wás a suit in the Law Commissioner’s court, upon the following account:
“S®. Louis, April 10th, 1851.
Thomas Campbell, To A. IL Wing, Dr.
To board for Presley from March 23d to April 8th, making fourteen days, at one dollar per day.........•..................$14 00
To dressing and laying out corpse ........................... 5 00
$19 00.”
The defendant appeared, and filed his demurrer to the petition. The demurrer was overruled, and the defendant making no further answer, judgment was rendered for the plaintiff.
The defendant afterwards moved to set aside this judgment and grant a new trial; which motion was overruled, and the defendant brings the case here by appeal.
We coDffi-der that the court below very properly overruled the demurrer. The point attempted to- be raised in this case i.s, that the account,, against t,he defendant, was for the debt of a third person. The account is for the board of Presley, and for services rendered yi laying out his corpse. Pf/esley, foraught that appears, may have been/ftbe dé*277fendant’s son or servant, and the defendant may have been primarily liable for such board and services.
Let 'the judgment be affirmed)
the other judges coucumug.